If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                            COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                       June 24, 2021
                Plaintiff-Appellee,

 v                                                                     No. 343800
                                                                       Ingham Circuit Court
 ROBERT JERRY MILES,                                                   LC No. 16-000986-FC

                Defendant-Appellant.


                                           ON REMAND

Before: MURRAY, C.J., and FORT HOOD and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

        I concur in full as to the sentencing issues. I concur as to the matter of court costs because
I am bound by People v Johnson, ___ Mich App ___; ___ NW2d ___ (2021) (Docket No. 351308).
However, I disagree that MCL 769.1k(1)(b)(iii) is constitutional for the reasons set forth in my
dissenting opinion in that case.

                                                              /s/ Douglas B. Shapiro




                                                 -1-